Name: Council Directive 75/362/EEC of 16 June 1975 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services
 Type: Directive
 Subject Matter: education;  employment;  health
 Date Published: 1975-06-30

 Avis juridique important|31975L0362Council Directive 75/362/EEC of 16 June 1975 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services Official Journal L 167 , 30/06/1975 P. 0001 - 0013 Greek special edition: Chapter 06 Volume 1 P. 0196 Spanish special edition: Chapter 06 Volume 1 P. 0186 Portuguese special edition Chapter 06 Volume 1 P. 0186 ++++( 1 ) OJ NO C 101 , 4 . 8 . 1970 , P . 19 . ( 2 ) OJ NO C 36 , 28 . 3 . 1970 , P . 17 . ( 3 ) SEE PAGE 14 OF THIS OFFICIAL JOURNAL . ( 4 ) OJ NO L 257 , 19 . 10 . 1968 , P . 2 . ( 5 ) SEE PAGE 19 OF THIS OFFICIAL JOURNAL . COUNCIL DIRECTIVE OF 16 JUNE 1975 CONCERNING THE MUTUAL RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE , INCLUDING MEASURES TO FACILITATE THE EFFECTIVE EXERCISE OF THE RIGHT OF ESTABLISHMENT AND FREEDOM TO PROVIDE SERVICES ( 75/362/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 49 , 57 , 66 AND 235 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS , PURSUANT TO THE TREATY , ALL DISCRIMINATORY TREATMENT BASED ON NATIONALITY WITH REGARD TO ESTABLISHMENT AND PROVISION OF SERVICES IS PROHIBITED AS FROM THE END OF THE TRANSITIONAL PERIOD ; WHEREAS THE PRINCIPLE OF SUCH TREATMENT BASED ON NATIONALITY APPLIES IN PARTICULAR TO THE GRANT OF ANY AUTHORIZATION REQUIRED TO PRACTISE AS A DOCTOR AND ALSO TO THE REGISTRATION WITH OR MEMBERSHIP OF PROFESSIONAL ORGANIZATIONS OR BODIES ; WHEREAS IT NEVERTHELESS SEEMS DESIRABLE THAT CERTAIN PROVISIONS BE INTRODUCED TO FACILITATE THE EFFECTIVE EXERCISE OF THE RIGHT OF ESTABLISHMENT AND FREEDOM TO PROVIDE SERVICES IN RESPECT OF THE ACTIVITIES OF DOCTORS ; WHEREAS , PURSUANT TO THE TREATY , THE MEMBER STATES ARE REQUIRED NOT TO GRANT ANY FORM OF AID LIKELY TO DISTORT THE CONDITIONS OF ESTABLISHMENT ; WHEREAS ARTICLE 57 ( 1 ) OF THE TREATY PROVIDES THAT DIRECTIVES BE ISSUED FOR MUTUAL RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS ; WHEREAS THE AIM OF THIS DIRECTIVE IS THE RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS WHEREBY ACTIVITIES IN THE FIELD OF MEDICINE CAN BE TAKEN UP AND PURSUED AND THE RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN RESPECT OF SPECIALISTS ; WHEREAS , WITH REGARD TO THE TRAINING OF THE SPECIALIST , MUTUAL RECOGNITION OF TRAINING QUALIFICATIONS IS ADVISABLE WHERE THESE QUALIFICATIONS , WHILE NOT BEING A CONDITION OF ACCESS TO TAKE UP THE ACTIVITIES OF A SPECIALIST , NONETHELESS ENTITLE HIM TO USE A SPECIALIST TITLE ; WHEREAS , IN VIEW OF THE DIFFERENCES BETWEEN THE MEMBER STATES , REGARDING THE NUMBER OF MEDICAL SPECIALTIES AND THE TYPE OR THE LENGTH OF TRAINING COURSES FOR SUCH SPECIALTIES , CERTAIN COORDINATING PROVISIONS INTENDED TO ENABLE MEMBER STATES TO PROCEED WITH THE MUTUAL RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS SHOULD BE LAID DOWN ; WHEREAS SUCH COORDINATION HAS BEEN EFFECTED BY COUNCIL DIRECTIVE NO 75/363/EEC ( 3 ) OF 16 JUNE 1975 CONCERNING THE COORDINATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF THE ACTIVITIES OF DOCTORS ; WHEREAS THE COORDINATION REFERRED TO ABOVE WAS NOT INTENDED TO HARMONIZE ALL THE PROVISIONS OF THE MEMBER STATES ON THE TRAINING OF SPECIALISTS AND IT IS NEVERTHELESS APPROPRIATE TO PROCEED WITH THE MUTUAL RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS AS A SPECIALIST WHICH ARE NOT COMMON TO ALL THE MEMBER STATES , WITHOUT HOWEVER EXCLUDING THE POSSIBILITY OF SUBSEQUENT HARMONIZATION IN THIS FIELD ; WHEREAS IT WAS CONSIDERED IN THIS CONNECTION THAT RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS AS A SPECIALIST MUST BE RESTRICTED TO THOSE MEMBER STATES WHERE SUCH SPECIALIZATION IS KNOWN ; WHEREAS , WITH REGARD TO THE POSSESSION OF A FORMAL CERTIFICATE OF TRAINING , SINCE A DIRECTIVE ON THE MUTUAL RECOGNITION OF DIPLOMAS DOES NOT NECESSARILY IMPLY EQUIVALENCE IN THE TRAINING COVERED BY SUCH DIPLOMAS , THE USE OF SUCH QUALIFICATIONS SHOULD BE AUTHORIZED ONLY IN THE LANGUAGE OF THE MEMBER STATE OF ORIGIN OR OF THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES ; WHEREAS , TO FACILITATE THE APPLICATION OF THIS DIRECTIVE BY THE NATIONAL AUTHORITIES , MEMBER STATES MAY PRESCRIBE THAT , IN ADDITION TO FORMAL CERTIFICATES OF TRAINING , THE PERSON WHO SATISFIES THE CONDITIONS OF TRAINING REQUIRED BY THIS DIRECTIVE MUST PROVIDE A CERTIFICATE FROM THE COMPETENT AUTHORITIES OF HIS COUNTRY OF ORIGIN OR OF THE COUNTRY FROM WHICH HE COMES STATING THAT THESE CERTIFICATES OF TRAINING ARE THOSE COVERED BY THE DIRECTIVE ; WHEREAS THIS DIRECTIVE DOES NOT AFFECT THE PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN THE MEMBER STATES , WHICH PROHIBIT COMPANIES OR FIRMS FROM PRACTISING MEDICINE OR IMPOSE ON THEM CERTAIN CONDITIONS FOR SUCH PRACTICE ; WHEREAS , IN THE CASE OF THE PROVISION OF SERVICES , THE REQUIREMENT OF REGISTRATION WITH OR MEMBERSHIP OF PROFESSIONAL ORGANIZATIONS OR BODIES , SINCE IT IS RELATED TO THE FIXED AND PERMANENT NATURE OF THE ACTIVITY PURSUED IN THE HOST COUNTRY , WOULD UNDOUBTEDLY CONSTITUTE AN OBSTACLE TO THE PERSON WISHING TO PROVIDE THE SERVICE , BY REASON OF THE TEMPORARY NATURE OF HIS ACTIVITY ; WHEREAS THIS REQUIREMENT SHOULD THEREFORE BE ABOLISHED ; WHEREAS HOWEVER , IN THIS EVENT , CONTROL OVER PROFESSIONAL DISCIPLINE , WHICH IS THE RESPONSIBILITY OF THESE PROFESSIONAL ORGANIZATIONS OR BODIES , SHOULD BE GUARANTEED ; WHEREAS , TO THIS END , IT SHOULD BE PROVIDED , SUBJECT TO THE APPLICATION OF ARTICLE 62 OF THE TREATY , THAT THE PERSON CONCERNED MAY BE REQUIRED TO SUBMIT TO THE COMPETENT AUTHORITY OF THE HOST MEMBER STATE PARTICULARS RELATING TO THE PROVISION OF SERVICES ; WHEREAS , WITH REGARD TO THE REQUIREMENTS RELATING TO GOOD CHARACTER AND GOOD REPUTE , A DISTINCTION SHOULD BE DRAWN BETWEEN THE REQUIREMENTS TO BE SATISFIED ON FIRST TAKING UP THE PROFESSION AND THOSE TO BE SATISFIED TO PRACTICE IT ; WHEREAS , AS FAR AS THE ACTIVITIES OF EMPLOYED DOCTORS ARE CONCERNED , COUNCIL REGULATION ( EEC ) NO 1612/68 ( 4 ) OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT FOR WORKERS WITHIN THE COMMUNITY , LAYS DOWN NO SPECIFIC PROVISIONS RELATING TO GOOD CHARACTER OR GOOD REPUTE , PROFESSIONAL DISCIPLINE OR USE OF TITLE FOR THE PROFESSIONS COVERED ; WHEREAS , DEPENDING ON THE INDIVIDUAL MEMBER STATE , SUCH RULES ARE OR MAY BE APPLICABLE BOTH TO EMPLOYED AND SELF-EMPLOYED PERSONS ; WHEREAS THE ACTIVITIES OF DOCTORS ARE SUBJECT IN ALL MEMBER STATES TO POSSESSION OF A DIPLOMA , CERTIFICATE OR OTHER EVIDENCE OF FORMAL QUALIFICATION IN MEDICINE ; WHEREAS SUCH ACTIVITIES ARE PURSUED BY BOTH EMPLOYED AND SELF-EMPLOYED PERSONS , OR BY THE SAME PERSONS IN BOTH CAPACITIES IN THE COURSE OF THEIR PROFESSIONAL CAREER ; WHEREAS , IN ORDER TO ENCOURAGE AS FAR AS POSSIBLE THE FREE MOVEMENT OF THOSE PROFESSIONAL PERSONS WITHIN THE COMMUNITY , IT THEREFORE APPEARS NECESSARY TO EXTEND THIS DIRECTIVE TO EMPLOYED DOCTORS , HAS ADOPTED THIS DIRECTIVE : CHAPTER I SCOPE ARTICLE 1 THIS DIRECTIVE SHALL APPLY TO THE ACTIVITIES OF DOCTORS . CHAPTER II DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE ARTICLE 2 EACH MEMBER STATE SHALL RECOGNIZE THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS AWARDED TO NATIONALS OF MEMBER STATES BY THE OTHER MEMBER STATES IN ACCORDANCE WITH ARTICLE 1 OF DIRECTIVE NO 75/363/EEC AND WHICH ARE LISTED IN ARTICLE 3 , BY GIVING SUCH QUALIFICATIONS , AS FAR AS THE RIGHT TO TAKE UP AND PURSUE THE SELF-EMPLOYED ACTIVITIES OF A DOCTOR IS CONCERNED , THE SAME EFFECT IN ITS TERRITORY AS THOSE WHICH THE MEMBER STATE ITSELF AWARDS . ARTICLE 3 THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS REFERRED TO IN ARTICLE 2 ARE AS FOLLOWS : ( A ) IN GERMANY : 1 . " ZEUGNIS UEBER DIE AERZTLICHE STAATSPRUEFUNG " ( THE STATE EXAMINATION CERTIFICATE IN MEDICINE ) AWARDED BY THE COMPETENT AUTHORITIES AND THE " ZEUGNIS UEBER DIE VORBEREITUNGSZEIT ALS MEDIZINALASSISTENT " ( CERTIFICATE STATING THAT THE PREPARATORY PERIOD AS MEDICAL ASSISTANT HAS BEEN COMPLETED ) IN SO FAR AS GERMAN LAW STILL REQUIRES SUCH A PERIOD TO COMPLETE MEDICAL TRAINING ; 2 . THE CERTIFICATES FROM THE COMPETENT AUTHORITIES OF THE FEDERAL REPUBLIC OF GERMANY STATING THAT THE DIPLOMAS AWARDED AFTER 8 MAY 1945 BY THE COMPETENT AUTHORITIES OF THE GERMAN DEMOCRATIC REPUBLIC ARE RECOGNIZED AS EQUIVALENT TO THOSE LISTED IN POINT 1 ABOVE ; ( B ) IN BELGIUM : " DIPLOME LEGAL DE DOCTEUR EN MEDECINE , CHIRURGIE ET ACCOUCHEMENTS/WETTELIJK DIPLOMA VAN DOCTOR IN DE GENEES - , HEEL - EN VERLOSKUNDE " ( DIPLOMA OF DOCTOR OF MEDICINE , SURGERY AND OBSTETRICS REQUIRED BY LAW ) AWARDED BY THE UNIVERSITY FACULTIES OF MEDICINE , THE CENTRAL EXAMINING BOARD OR THE STATE UNIVERSITY EDUCATION EXAMINING BOARD ; ( C ) IN DENMARK : " BEVIS FOR BESTAAET LAEGEVIDENSKABELIG EMBEDSEKSAMEN " ( DIPLOMA OF DOCTOR OF MEDICINE REQUIRED BY LAW ) AWARDED BY A UNIVERSITY FACULTY OF MEDICINE AND " DOKUMENTATION FOR GENNEMFOERT PRAKTISK UDDANNELSE " ( CERTIFICATE OF PRACTICAL TRAINING ISSUED BY THE COMPETENT AUTHORITIES OF THE HEALTH SERVICE ) ; ( D ) IN FRANCE : 1 . " DIPLOME D ' ETAT DE DOCTEUR EN MEDECINE " ( STATE DIPLOMA OF DOCTOR OF MEDICINE ) AWARDED BY THE UNIVERSITY FACULTIES OF MEDICINE , THE UNIVERSITY JOINT FACULTIES OF MEDICINE AND PHARMACY , OR BY THE UNIVERSITIES ; 2 . " DIPLOME D ' UNIVERSITE DE DOCTEUR EN MEDECINE " ( UNIVERSITY DIPLOMA OF DOCTOR OF MEDICINE ) WHERE THAT DIPLOMA CERTIFIES COMPLETION OF THE SAME TRAINING COURSE AS THAT LAID DOWN FOR THE STATE DIPLOMA OF DOCTOR OF MEDICINE ; ( E ) IN IRELAND : A PRIMARY QUALIFICATION GRANTED IN IRELAND AFTER PASSING A QUALIFYING EXAMINATION HELD BY A COMPETENT EXAMINING BODY AND A CERTIFICATE OF EXPERIENCE GRANTED BY THAT BODY WHICH GIVE ENTITLEMENT TO REGISTRATION AS A FULLY REGISTERED MEDICAL PRACTITIONER ; ( F ) IN ITALY : " DIPLOMA DI ABILITAZIONE ALL ' ESERCIZIO DELLA MEDICINA E CHIRURGIA " ( DIPLOMA CONFERRING THE RIGHT TO PRACTISE MEDICINE AND SURGERY ) AWARDED BY THE STATE EXAMINING COMMISSION ; ( G ) IN LUXEMBOURG : 1 . " DIPLOME D ' ETAT DE DOCTEUR EN MEDECINE , CHIRURGIE ET ACCOUCHEMENTS " ( STATE DIPLOMA OF DOCTOR OF MEDICINE , SURGERY AND OBSTETRICS ) AWARDED BY THE STATE EXAMINING BOARD , AND ENDORSED BY THE MINISTER OF EDUCATION , AND " CERTIFICAT DE STAGE " ( CERTIFICATE OF PRACTICAL TRAINING ) ENDORSED BY THE MINISTER FOR PUBLIC HEALTH ; 2 . DIPLOMAS CONFERRING A DEGREE IN MEDICINE AWARDED IN ONE OF THE COUNTRIES OF THE COMMUNITY AND GIVING THE RIGHT TO TAKE UP TRAINING BUT NOT TO PRACTISE THE PROFESSION , AND OFFICIALLY RECOGNIZED BY THE MINISTER OF EDUCATION IN ACCORDANCE WITH THE LAW OF 18 JUNE 1969 ON HIGHER EDUCATION AND RECOGNITION OF FOREIGN DEGREES AND DIPLOMAS , TOGETHER WITH THE CERTIFICATE OF PRACTICAL TRAINING ENDORSED BY THE MINISTER FOR PUBLIC HEALTH ; ( H ) IN THE NETHERLANDS : " UNIVERSITAIR GETUIGSCHRIFT VAN ARTS " ( UNIVERSITY CERTIFICATE OF DOCTOR ) ; ( I ) IN THE UNITED KINGDOM : A PRIMARY QUALIFICATION GRANTED IN THE UNITED KINGDOM AFTER PASSING A QUALIFYING EXAMINATION HELD BY A COMPETENT EXAMINING BODY AND A CERTIFICATE OF EXPERIENCE GRANTED BY THAT BODY WHICH GIVE ENTITLEMENT TO REGISTRATION AS A FULLY REGISTERED MEDICAL PRACTITIONER . CHAPTER III DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE COMMON TO ALL MEMBER STATES ARTICLE 4 EACH MEMBER STATE SHALL RECOGNIZE THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE AWARDED TO NATIONALS OF MEMBER STATES BY THE OTHER MEMBER STATES IN ACCORDANCE WITH ARTICLES 2 , 3 , 4 AND 8 OF DIRECTIVE NO 75/363/EEC AND WHICH ARE LISTED IN ARTICLE 5 , BY GIVING SUCH QUALIFICATIONS THE SAME EFFECT IN ITS TERRITORY AS THOSE WHICH THE MEMBER STATE ITSELF AWARDS . ARTICLE 5 1 . THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS REFERRED TO IN ARTICLE 4 SHALL BE THOSE WHICH , HAVING BEEN AWARDED BY THE COMPETENT AUTHORITIES OR BODIES LISTED IN PARAGRAPH 2 , CORRESPOND , FOR THE PURPOSE OF THE SPECIALIZED TRAINING CONCERNED , TO THE QUALIFICATIONS RECOGNIZED IN THE VARIOUS MEMBER STATES AND LISTED IN PARAGRAPH 3 . 2 . THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS AWARDED BY THE COMPETENT AUTHORITIES OR BODIES REFERRED TO IN PARAGRAPH 1 ARE AS FOLLOWS : IN GERMANY : " DIE VON DEN LANDESAERZTEKAMMERN ERTEILTE FACHAERZTLICHE ANERKENNUNG " ( RECOGNIZED CERTIFICATE OF MEDICAL SPECIALIST , ISSUED BY THE CHAMBER OF PHYSICIANS OF THE " LAND " CONCERNED ) ; IN BELGIUM : " LE TITRE D ' AGREGATION EN QUALITE DE MEDECIN SPECIALISTE/ERKENNINGSTITEL VAN SPECIALIST " ( FORMAL EVIDENCE OF HAVING QUALIFIED AS A MEDICAL SPECIALIST ) ISSUED BY THE MINISTER FOR PUBLIC HEALTH ; IN DENMARK : " BEVIS FOR TILLADELSE TIL AT BETEGNE SIG SOM SPECIALLAEGE " ( CERTIFICATE CONCERNING THE TITLE OF SPECIALIST ) ISSUED BY THE COMPETENT AUTHORITIES OF THE HEALTH SERVICE , IN FRANCE : - " LE CERTIFICAT D ' ETUDES SPECIALES DE MEDECINE " ( CERTIFICATE OF SPECIALIZED STUDIES IN MEDICINE ) ISSUED BY A UNIVERSITY FACULTY OF MEDICINE , UNIVERSITY JOINT FACULTIES OF MEDICINE AND PHARMACY OR BY UNIVERSITIES ; - CERTIFICATES OF QUALIFIED MEDICAL SPECIALIST , DRAWN UP BY THE COUNCIL OF THE ORDRE DES MEDECINS ; - " LE CERTIFICAT D ' ETUDES SPECIALES DE MEDECINE " ( CERTIFICATE OF SPECIALIZED STUDIES IN MEDICINE ) ISSUED BY A UNIVERSITY FACULTY OF MEDICINE , UNIVERSITY JOINT FACULTIES OF MEDICINE AND PHARMACY OR EQUIVALENT CERTIFICATES DRAWN UP UNDER A DECREE OF THE MINISTER FOR EDUCATION ; IN IRELAND : CERTIFICATE OF SPECIALIST DOCTOR ISSUED BY THE COMPETENT AUTHORITY RECOGNIZED FOR THIS PURPOSE BY THE MINISTER FOR HEALTH ; IN ITALY : " DIPLOMA DI MEDICO SPECIALISTA , RILASCIATI DAL RETTORE DI UNA UNIVERSITA " ( DIPLOMA OF SPECIALIZED DOCTOR , GRANTED BY A RECTOR OF A UNIVERSITY ) ; IN LUXEMBOURG : " CERTIFICAT DE MEDECIN SPECIALISTE " ( CERTIFICATE OF SPECIALIST DOCTOR ) ISSUED BY THE MINISTER FOR PUBLIC HEALTH ON THE ADVICE OF THE MEDICAL COLLEGE ; IN THE NETHERLANDS : " HET DOOR DE SPECIALISTEN-REGISTRATIECOMMISSIE ( SRC ) AFGEGEVEN GETUIGSCHRIFT VAN ERKENNING EN INSCHRIJVING IN HET SPECIALISTENREGISTER " ( CERTIFICATE OF RECOGNITION AND REGISTRATION IN THE REGISTER OF SPECIALISTS , ISSUED BY THE COMMISSION FOR THE REGISTRATION OF SPECIALISTS ( CRS ) ; IN THE UNITED KINGDOM : CERTIFICATE OF COMPLETION OF SPECIALIST TRAINING ISSUED BY THE COMPETENT AUTHORITY RECOGNIZED FOR THIS PURPOSE . 3 . THE TITLES CURRENTLY USED IN THE MEMBER STATES WHICH CORRESPOND TO THE SPECIALIZED TRAINING COURSES IN QUESTION ARE AS FOLLOWS : - ANAESTHETICS : GERMANY : ANAESTHESIE BELGIUM : ANESTHESIOLOGIE/ANESTHESIE DENMARK : ANAESTESIOLOGI FRANCE : ANESTHESIE-REANIMATION IRELAND : ANAESTHETICS ITALY : ANESTESIA E RIANIMAZIONE LUXEMBOURG : ANESTHESIE-REANIMATION NETHERLANDS : ANESTHESIE UNITED KINGDOM : ANAESTHETICS ; - GENERAL SURGERY : GERMANY : CHIRURGIE BELGIUM : CHIRURGIE/HEELKUNDE DENMARK : KIRURGI ELLER KIRURGISKE SYGDOMME FRANCE : CHIRURGIE GENERALE IRELAND : GENERAL SURGERY ITALY : CHIRURGIA GENERALE LUXEMBOURG : CHIRURGIE GENERALE NETHERLANDS : HEELKUNDE UNITED KINGDOM : GENERAL SURGERY ; - NEUROLOGICAL SURGERY : GERMANY : NEUROCHIRURGIE BELGIUM : NEUROCHIRURGIE/NEUROCHIRURGIE DENMARK : NEUROKIRURGI ELLER KIRURGISKE NERVESYGDOMME FRANCE : NEUROCHIRURGIE IRELAND : NEUROLOGICAL SURGERY ITALY : NEUROCHIRURGIA LUXEMBOURG : NEUROCHIRURGIE NETHERLANDS : NEUROCHIRURGIE UNITED KINGDOM : NEUROLOGICAL SURGERY ; - OBSTETRICS AND GYNAECOLOGY : GERMANY : FRAUENHEILKUNDE UND GEBURTSHILFE BELGIUM : GYNECOLOGIE-OBSTETRIQUE/GYNAECOLOGIE-VERLOSKUNDE DENMARK : GYNAEKOLOGI OG OBSTETRIK ELLER KVINDESYGDOMME OG FOEDSELSHJAELP FRANCE : OBSTETRIQUE ET GYNECOLOGIE MEDICALE IRELAND : OBSTETRICS AND GYNAECOLOGY ITALY : OBTETRICIA E GINECOLOGIA LUXEMBOURG : GYNECOLOGIE-OBSTETRIQUE NETHERLANDS : VERLOSKUNDE EN GYNAECOLOGIE UNITED KINGDOM : OBSTETRICS AND GYNAECOLOGY ; - GENERAL ( INTERNAL ) MEDICINE : GERMANY : INNERE MEDIZIN BELGIUM : MEDICINE INTERNE/INWENDGIE GENEESKUNDE DENMARK : INTERN MEDICIN ELLER MEDICINSKE SYGDOMME FRANCE : MEDECINE INTERNE IRELAND : GENERAL ( INTERNAL ) MEDICINE ITALY : MEDICINA INTERNA LUXEMBOURG : MALADIES INTERNES NETHERLANDS : INWENDIGE GENEESKUNDE UNITED KINGDOM : GENERAL MEDICINE ; - OPHTHALMOLOGY : GERMANY : AUGENHEILKUNDE BELGIUM : OPHTALMOLOGIE/OPHTALMOLOGIE DENMARK : OFTALMOLOGI ELLER OEJENSYGDOMME FRANCE : OPHTALMOLOGIE IRELAND : OPHTHALMOLOGY ITALY : OCULISTICA LUXEMBOURG : OPHTALMOLOGIE NETHERLANDS : OOGHEELKUNDE UNITED KINGDOM : OPHTHALMOLOGY ; - OTO RHINO LARYNGOLOGY : GERMANY : HALS - , NASEN - , OHRENHEILKUNDE BELGIUM : OTO-RHINO-LARYNGOLOGIE/OTO-RHINO-LARYNGOLOGIE DENMARK : OTO-RHINO-LARYNGOLOGI ELLER OERE-NAESE-HALSSYGDOMME FRANCE : OTO-RHINO-LARYNGOLOGIE IRELAND : OTOLARYNGOLOGY ITALY : OTORINOLARINGOIATRIA LUXEMBOURG : OTO-RHINO-LARYNGOLOGIE NETHERLANDS : KEEL - , NEUS - , EN OORHEELKUNDE UNITED KINGDOM : OTOLARYNGOLOGY ; - PAEDIATRICS : GERMANY : KINDERHEILKUNDE BELGIUM : PEDIATRIE/PEDIATRIE DENMARK : PAEDIATRI ELLER BOERNESYGDOMME FRANCE : PEDIATRIE IRELAND : PAEDIATRICS ITALY : PEDIATRIA LUXEMBOURG : PEDIATRIE NETHERLANDS : KINDERGENEESKUNDE UNITED KINGDOM : PAEDIATRICS ; - RESPIRATORY MEDICINE : GERMANY : LUNGEN - UND BRONCHIALHEILKUNDE BELGIUM : PNEUMOLOGIE/PNEUMOLOGIE DENMARK : MEDICINSKE LUNGESYGDOMME FRANCE : PNEUMO-PHTISIOLOGIE IRELAND : RESPIRATORY MEDICINE ITALY : TISIOLOGIA E MALATTIE DELL ' APPARATO RESPIRATORIO LUXEMBOURG : PNEUMO-PHTISIOLOGIE NETHERLANDS : ZIEKTEN DER LUCHTWEGEN UNITED KINGDOM : RESPIRATORY MEDICINE ; - UROLOGY : GERMANY : UROLOGIE BELGIUM : UROLOGIE/UROLOGIE DENMARK : UROLOGI ELLER URINVEJENES KIRURGISKE SYGDOMME FRANCE : UROLOGIE IRELAND : UROLOGY ITALY : UROLOGIA LUXEMBOURG : UROLOGIE NETHERLANDS : UROLOGIE UNITED KINGDOM : UROLOGY ; - ORTHOPAEDICS : GERMANY : ORTHOPAEDIE BELGIUM : ORTHOPEDIE/ORTHOPEDIE DENMARK : ORTOPAEDISK KIRURGI FRANCE : ORTHOPEDIE IRELAND : ORTHOPAEDIC SURGERY ITALY : ORTOPEDIA E TRAUMATOLOGIA LUXEMBOURG : ORTHOPEDIE NETHERLANDS : ORTHOPEDIE UNITED KINGDOM : ORTHOPAEDIC SURGERY . CHAPTER IV DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE PECULIAR TO TWO OR MORE MEMBER STATES ARTICLE 6 EACH MEMBER STATE WITH PROVISIONS ON THIS MATTER LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION SHALL RECOGNIZE THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE AWARDED TO NATIONALS OF MEMBER STATES BY OTHER MEMBER STATES IN ACCORDANCE WITH ARTICLES 2 , 3 , 5 AND 8 OF DIRECTIVE NO 75/363/EEC AND WHICH ARE LISTED IN ARTICLE 7 , BY GIVING SUCH QUALIFICATIONS THE SAME EFFECT IN ITS TERRITORY AS THOSE WHICH THE MEMBER STATE ITSELF AWARDS . ARTICLE 7 1 . THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS REFERRED TO IN ARTICLE 6 SHALL BE THOSE WHICH , HAVING BEEN AWARDED BY THE COMPETENT AUTHORITIES OR BODIES LISTED IN ARTICLE 5 ( 2 ) , CORRESPOND FOR THE PURPOSES OF THE SPECIALIZED TRAINING IN QUESTION TO THE DESIGNATIONS LISTED IN PARAGRAPH 2 OF THIS ARTICLE IN RESPECT OF THOSE MEMBER STATES WHICH GIVE SUCH TRAINING . 2 . THE DESIGNATIONS CURRENTLY USED IN THE MEMBER STATES WHICH CORRESPOND TO THE SPECIALIST TRAINING COURSES IN QUESTION ARE AS FOLLOWS : CLINICAL BIOLOGY : BELGIUM : BIOLOGIE CLINIQUE/KLINISCHE BIOLOGIE FRANCE : BIOLOGIE MEDICALE ITALY : PATOLOGIA DIAGNOSTICA DI LABORATORIO ; BIOLOGICAL HAEMATOLOGY : DENMARK : KLINISK BLODTYPESEROLOGI LUXEMBOURG : HEMATOLOGIE BIOLOGIQUE ; MICROBIOLOGY - BACTERIOLOGY : DENMARK : KLINISK MIKROBIOLOGI IRELAND : MICROBIOLOGY ITALY : MICROBIOLOGIA LUXEMBOURG : MICROBIOLOGIE NETHERLANDS : BACTERIOLOGIE UNITED KINGDOM : MEDICAL MICROBIOLOGY ; PATHOLOGICAL ANATOMY : GERMANY : PATHOLOGISCHE ANATOMIE DENMARK : PATALOGISK ANATOMI OG HISTOLOGI ELLER VAEVSUNDERSOEGELSE FRANCE : ANATOMIE PATHOLOGIQUE IRELAND : MORBID ANATOMY AND HISTOPATHOLOGY ITALY : ANATOMIA PATOLOGICA LUXEMBOURG : ANATOMIE PATHOLOGIQUE NETHERLANDS : PATHOLOGISCHE ANATOMIE UNITED KINGDOM : MORBID ANATOMY AND HISTOPATHOLOGY ; BIOLOGICAL CHEMISTRY : DENMARK : KLINISK KEMI IRELAND : CHEMICAL PATHOLOGY LUXEMBOURG : BIOCHIMIE NETHERLANDS : KLINISCHE CHEMIE UNITED KINGDOM : CHEMICAL PATHOLOGY ; IMMUNOLOGY : IRELAND : CLINICAL IMMUNOLOGY UNITED KINGDOM : IMMUNOLOGY ; PLASTIC SURGERY : BELGIUM : CHIRURGIE PLASTIQUE/PLASTISCHE HEELKUNDE DENMARK : PLASTIKKIRURGI FRANCE : CHIRURGIE PLASTIQUE ET RECONSTRUCTIVE IRELAND : PLASTIC SURGERY ITALY : CHIRURGIA PLASTICA LUXEMBOURG : CHIRURGIE PLASTIQUE NETHERLANDS : PLASTISHE CHIRURGIE UNITED KINGDOM : PLASTIC SURGERY ; THORACIC SURGERY : BELGIUM : CHIRURGIE THORACIQUE/HEELKUNDE OP DE THORAX DENMARK : THORAXKIRURGI ELLER BRYSTHULENS KIRURGISKE SYGDOMME FRANCE : CHIRURGIE THORACIQUE IRELAND : THORACIC SURGERY ITALY : CHIRURGIA TORACICA LUXEMBOURG : CHIRURGIE THORACIQUE NETHERLANDS : CARDIO-PULMONALE CHIRURGIEUNITED KINGDOM : THORACIC SURGERY ; PAEDIATRIC SURGERY : IRELAND : PAEDIATRIC SURGERY ITALY : CHIRURGIA PEDIATRICA LUXEMBOURG : CHIRURGIE INFANTILE UNITED KINGDOM : PAEDIATRIC SURGERY ; VASCULAR SURGERY : BELGIUM : CHIRURGIE DES VAISSEAUX/BLOEDVATENHEELKUNDE ITALY : CARDIO-ANGIO CHIRURGIA LUXEMBOURG : CHIRURGIE CARDIO-VASCULAIRE ; CARDIOLOGY : BELGIUM : CARDIOLOGIE/CARDIOLOGIE DENMARK : CARDIOLOGI ELLER HJERTE - OG KREDSLOEBSSYGDOMME FRANCE : CARDIOLOGIE ET MEDECINE DES AFFECTIONS VASCULAIRES IRELAND : CARDIOLOGY ITALY : CARDIOLOGIA LUXEMBOURG : CARDIOLOGIE ET ANGIOLOGIE NETHERLANDS : CARDIOLOGIE UNITED KINGDOM : CARDIO-VASCULAR DISEASE ; GASTRO-ENTEROLOGY : BELGIUM : GASTRO-ENTEROLOGIE/GASTRO-ENTEROLOGIE DENMARK : MEDICINSK GASTROENTEROLOGI ELLER MEDICINSKE MAVE-TARMSYGDOMME FRANCE : MALADIES DE L ' APPAREIL DIGESTIF IRELAND : GASTROENTEROLOGY ITALY : MALATTIE DELL ' APPARATO DIGERENTE DELLA NUTRIZIONE E DEL RICAMBIO LUXEMBOURG : GASTRO-ENTEROLOGIE ET MALADIES DE LA NUTRITION NETHERLANDS : MAAG - EN DARMZIEKTEN UNITED KINGDOM : GASTROENTEROLOGY ; RHEUMATOLOGY : BELGIUM : RHUMATOLOGIE/REUMATOLOGIE FRANCE : RHUMATOLOGIE IRELAND : RHEUMATOLOGY ITALY : REUMATOLOGIA LUXEMBOURG : RHUMATOLOGIE NETHERLANDS : REUMATOLOGIE UNITED KINGDOM : RHEUMATOLOGY ; GENERAL HAEMATOLOGY : IRELAND : HAEMATOLOGY ITALY : EMATOLOGIA LUXEMBOURG : HEMATOLOGIE UNITED KINGDOM : HAEMATOLOGY ; ENDOCRINOLOGY : IRELAND : ENDOCRINOLOGY AND DIABETES MELLITUS ITALY : ENDOCRINOLOGIA LUXEMBOURG : ENDOCRINOLOGIE UNITED KINGDOM : ENDOCRINOLOGY AND DIABETES MELLITUS ; PHYSIOTHERAPY : BELGIUM : PHYSIOTHERAPIE/FYSIOTHERAPIE DENMARK : FYSIURGI OG REHABILITERING FRANCE : REEDUCATION ET READAPTATION FONCTIONNELLES ITALY : FISIOTERAPIA NETHERLANDS : REVALIDATIE ; STOMATOLOGY : FRANCE : STOMATOLOGIE ITALY : ODONTOSTOMATOLOGIA LUXEMBOURG : STOMATOLOGIE ; NEUROLOGY : GERMANY : NEUROLOGIE DENMARK : NEUROMEDICIN ELLER MEDICINISKE NERVESYGDOMME FRANCE : NEUROLOGIE IRELAND : NEUROLOGY ITALY : NEUROLOGIA LUXEMBOURG : NEUROLOGIE NETHERLANDS : NEUROLOGIE UNITED KINGDOM : NEUROLOGY ; PSYCHIATRY : GERMANY : PSYCHIATRIE DENMARK : PSYKIATRI FRANCE : PSYCHIATRIE IRELAND : PSYCHIATRY ITALY : PSICHIATRIA LUXEMBOURG : PSYCHIATRIE NETHERLANDS : PSYCHIATRIE UNITED KINGDOM : PSYCHIATRY ; NEURO-PSYCHIATRY : GERMANY : NEUROLOGIE UND PSYCHIATRIE BELGIUM : NEURO-PSYCHIATRIE/NEUROPSYCHIATRIE FRANCE : NEURO-PSYCHIATRIE ITALY : NEUROPSICHIATRIA LUXEMBOURG : NEURO-PSYCHIATRIE NETHERLANDS : ZENUW - EN ZIELSZIEKTEN ; DERMATO-VENEREOLOGY : GERMANY : DERMATOLOGIE UND VENEROLOGIE BELGIUM : DERMATO-VENEREOLOGIE/DERMATO-VENEREOLOGIE DENMARK : DERMATO-VENEROLOGI ELLER HUD - OG KOENSSYGDOMME FRANCE : DERMATO-VENEREOLOGIE ITALY : DERMATOLOGIA E VENEROLOGIA LUXEMBOURG : DERMATO-VENEREOLOGIE NETHERLANDS : HUID - EN GESLACHTSZIEKTEN ; DERMATOLOGY : IRELAND : DERMATOLOGY UNITED KINGDOM : DERMATOLOGY ; VENEREOLOGY : IRELAND : VENEREOLOGY UNITED KINGDOM : VENEREOLOGY ; RADIOLOGY : GERMANY : RADIOLOGIE FRANCE : RADIOLOGIE ITALY : RADIOLOGIA LUXEMBOURG : ELECTRO-RADIOLOGIE NETHERLANDS : RADIOLOGIE ; DIAGNOSTIC RADIOLOGY : BELGIUM : RADIODIAGNOSTIC/RADIODIAGNOSE DENMARK : DIAGNOSTISK RADIOLOGI ELLER ROENTGENUNDERSOEGELSE FRANCE : RADIO-DIAGNOSTIC IRELAND : DIAGNOSTIC RADIOLOGY NETHERLANDS : RADIODIAGNOSTIEK UNITED KINGDOM : DIAGNOSTIC RADIOLOGY ; RADIOTHERAPY : BELGIUM : RADIO-RADIUMTHERAPIE/RADIO-RADIUMTHERAPIE DENMARK : TERAPEUTISK RADIOLOGI ELLER STRAALEBEHANDLING FRANCE : RADIO-THERAPIE IRELAND : RADIOTHERAPY NETHERLANDS : RADIOTHERAPIE UNITED KINGDOM : RADIOTHERAPY ; TROPICAL MEDICINE : BELGIUM : MEDICINE TROPICALE/TROPISCHE GENEESKUNDE DENMARK : TROPEMEDICIN IRELAND : TROPICAL MEDICINE ITALY : MEDICINA TROPICALE UNITED KINGDOM : TROPICAL MEDICINE ; CHILD PSYCHIATRY : GERMANY : KINDER - UND JUGENDPSYCHIATRIE DENMARK : BOERNEPSYKIATRI FRANCE : PEDO-PSYCHIATRIE ITALY : NEUROPSICHIATRIA INFANTILE ; GERIATRICS : IRELAND : GERIATRICS UNITED KINGDOM : GERIATRICS ; RENAL DISEASES : DENMARK : NEFROLOGI ELLER MEDICINSKE NYRESYGDOMME IRELAND : NEPHROLOGY ITALY : NEFROLOGIA UNITED KINGDOM : RENAL DISEASES ; COMMUNICABLE DISEASES : IRELAND : COMMUNICABLE DISEASES ITALY : MALATTIE INFETTIVE UNITED KINGDOM : COMMUNICABLE DISEASES ; COMMUNITY MEDICINE : IRELAND : COMMUNITY MEDICINE UNITED KINGDOM : COMMUNITY MEDICINE ; PHARMACOLOGY : GERMANY : PHARMAKOLOGIE IRELAND : CLINICAL PHARMACOLOGY AND THERAPEUTICS UNITED KINGDOM : CLINICAL PHARMACOLOGY AND THERAPEUTICS ; OCCUPATIONAL MEDICINE : IRELAND : OCCUPATIONAL MEDICINE UNITED KINGDOM : OCCUPATIONAL MEDICINE ; ALLERGOLOGY : ITALY : ALLERGOLOGIA ED IMMUNOLOGIA CLINICA NETHERLANDS : ALLERGOLOGIE ; GASTRO-ENTEROLOGICAL SURGERY : BELGIUM : CHIRURGIE ABDOMINALE/HEELKUNDE OP HET ABDOMEN DENMARK : KIRURGISK GASTROENTEROLOGI ELLER KIRURGISKE MAVE-TARMSYGDOMME ITALY : CHIRURGIA DELL ' APPARATO DIGERENTE . ARTICLE 8 1 . NATIONALS OF MEMBER STATES WISHING TO ACQUIRE ONE OF THE DIPLOMAS , CERTIFICATES OR OTHER EVIDENCE OF FORMAL QUALIFICATIONS OF SPECIALIST DOCTORS NOT REFERRED TO IN ARTICLES 4 AND 6 , OR WHICH , ALTHOUGH REFERRED TO IN ARTICLE 6 , ARE NOT AWARDED IN THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES , MAY BE REQUIRED BY A HOST MEMBER STATE TO FULFIL THE CONDITIONS OF TRAINING LAID DOWN IN RESPECT OF THE SPECIALTY BY ITS OWN LAW , REGULATION OR ADMINISTRATIVE ACTION . 2 . THE HOST MEMBER STATE SHALL , HOWEVER , TAKE INTO ACCOUNT , IN WHOLE OR IN PART , THE TRAINING PERIODS COMPLETED BY THE NATIONALS REFERRED TO IN PARAGRAPH 1 AND ATTESTED BY THE AWARD OF A DIPLOMA , CERTIFICATE OR OTHER EVIDENCE OF FORMAL TRAINING BY THE COMPETENT AUTHORITIES OF THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES PROVIDED SUCH TRAINING PERIODS CORRESPOND TO THOSE REQUIRED IN THE HOST MEMBER STATE FOR THE SPECIALIZED TRAINING IN QUESTION . 3 . THE COMPETENT AUTHORITIES OR BODIES OF THE HOST MEMBER STATE , HAVING VERIFIED THE CONTENT AND DURATION OF THE SPECIALIST TRAINING OF THE PERSON CONCERNED ON THE BASIS OF THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS SUBMITTED , SHALL INFORM HIM OF THE PERIOD OF ADDITIONAL TRAINING REQUIRED AND OF THE FIELDS TO BE COVERED BY IT . CHAPTER V EXISTING CIRCUMSTANCES ARTICLE 9 1 . IN THE CASE OF NATIONALS OF MEMBER STATES WHOSE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE DO NOT SATISFY ALL THE MINIMUM TRAINING REQUIREMENTS LAID DOWN IN ARTICLE 1 DIRECTIVE NO 75/363/EEC , EACH MEMBER STATE SHALL RECOGNIZE , AS BEING SUFFICIENT PROOF , THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE AWARDED BY THOSE MEMBER STATES BEFORE THE IMPLEMENTATION OF DIRECTIVE NO 75/363/EEC , ACCOMPANIED BY A CERTIFICATE STATING THAT THOSE NATIONALS HAVE EFFECTIVELY AND LAWFULLY BEEN ENGAGED IN THE ACTIVITIES IN QUESTION FOR AT LEAST THREE CONSECUTIVE YEARS DURING THE FIVE YEARS PRIOR TO THE DATE OF ISSUE OF THE CERTIFICATE . 2 . IN THE CASE OF NATIONALS OF MEMBER STATES WHOSE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE DO NOT SATISFY THE MINIMUM TRAINING REQUIREMENTS UNDER ARTICLES 2 , 3 , 4 AND 5 OF DIRECTIVE NO 75/363/EEC , EACH MEMBER STATE SHALL RECOGNIZE , AS SUFFICIENT PROOF , THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE AWARDED BY THE MEMBER STATES BEFORE THE IMPLEMENTATION OF DIRECTIVE NO 75/363/EEC . THE MEMBER STATE MAY , HOWEVER , REQUIRE THAT SUCH DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS BE ACCOMPANIED BY A CERTIFICATE ISSUED BY THE COMPETENT AUTHORITIES OR BODIES OF THE MEMBER STATE OF ORIGIN OR OF THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES , STATING THAT HE HAS BEEN ENGAGED IN THE ACTIVITY IN QUESTION AS A SPECIALIST FOR A PERIOD EQUAL TO TWICE THE DIFFERENCE BETWEEN THE LENGTH OF SPECIALIZED TRAINING OF THE MEMBER STATE OF ORIGIN OR OF THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES AND THE MINIMUM TRAINING PERIOD REFERRED TO IN DIRECTIVE NO 75/363/EEC WHERE THESE PERIODS ARE NOT EQUAL TO THE MINIMUM TRAINING PERIODS LAID DOWN IN ARTICLES 4 AND 5 OF DIRECTIVE NO 75/363/EEC . HOWEVER , IF , BEFORE THE PRESENT DIRECTIVE IS IMPLEMENTED , THE HOST MEMBER STATE REQUIRED A MINIMUM TRAINING PERIOD LESS THAN THE ONE AT ISSUE REFERRED TO IN ARTICLES 4 AND 5 OF DIRECTIVE NO 75/363/EEC , THE DIFFERENCE MENTIONED IN THE FIRST SUBPARAGRAPH CAN ONLY BE DETERMINED BY REFERENCE TO THE MINIMUM TRAINING PERIOD LAID DOWN BY THAT STATE . 3 . IN THE CASE OF NATIONALS OF THE MEMBER STATES WHOSE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE DO NOT CONFORM WITH THE QUALIFICATIONS OR DESIGNATIONS SET OUT IN ARTICLES 5 AND 7 , EACH MEMBER STATE SHALL RECOGNIZE THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS AWARDED BY THOSE MEMBER STATES , TOGETHER WITH A CERTIFICATE OF EQUIVALENCE SIGNED BY THE COMPETENT AUTHORITIES OR BODIES , AS SUFFICIENT PROOF . 4 . MEMBER STATES WHICH , BEFORE NOTIFICATION OF THIS DIRECTIVE , HAVE REPEALED THE PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION ON THE AWARDING OF DIPLOMAS , THE DRAWING UP OF CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN NEUROPSYCHIATRY , DERMATO-VENEREOLOGY OR RADIOLOGY AND HAVE , BEFORE NOTIFICATION OF THIS DIRECTIVE , TAKEN MEASURES ON BEHALF OF THEIR OWN NATIONALS TO REGULARIZE EXISTING CIRCUMSTANCES , SHALL ACCORD THE RIGHT TO BENEFIT FROM SUCH MEASURES TO NATIONALS OF THE MEMBER STATES , IN SO FAR AS THEIR DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN NEUROPSYCHIATRY , DERMATO-VENEREOLOGY OR RADIOLOGY FULFIL THE CONDITIONS LAID DOWN IN THIS MATTER EITHER IN ARTICLES 2 AND 5 OF DIRECTIVE NO 75/363/EEC OR IN PARAGRAPH 2 OF THIS ARTICLE . CHAPTER VI USE OF ACADEMIC TITLE ARTICLE 10 1 . WITHOUT PREJUDICE TO ARTICLE 18 , HOST MEMBER STATES SHALL ENSURE THAT THE NATIONALS OF MEMBER STATES WHO FULFIL THE CONDITIONS LAID DOWN IN ARTICLES 2 , 4 , 6 AND 9 HAVE THE RIGHT TO USE THE LAWFUL ACADEMIC TITLE OR , WHERE APPROPRIATE , THE ABBREVIATION THEREOF , OF THEIR MEMBER STATE OF ORIGIN OR OF THE MEMBER STATE FROM WHICH THEY COME , IN THE LANGUAGES OF THAT STATE . HOST MEMBER STATES MAY REQUIRE THIS TITLE TO BE FOLLOWED BY THE NAME AND LOCATION OF THE ESTABLISHMENT OR EXAMINING BOARD WHICH AWARDED IT . 2 . IF THE ACADEMIC TITLE USED IN THE MEMBER STATE OF ORIGIN , OR IN THE MEMBER STATE FROM WHICH A FOREIGN NATIONAL COMES , CAN BE CONFUSED IN THE HOST MEMBER STATE WITH A TITLE REQUIRING IN THAT STATE ADDITIONAL TRAINING WHICH THE PERSON CONCERNED HAS NOT UNDERGONE , THE HOST MEMBER STATE MAY REQUIRE SUCH A PERSON TO USE THE TITLE EMPLOYED IN THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH HE COMES IN SUITABLE WORDING TO BE DRAWN UP BY THE HOST MEMBER STATE . CHAPTER VII PROVISIONS TO FACILITATE THE EFFECTIVE EXERCISE OF THE RIGHT OF ESTABLISHMENT AND FREEDOM TO PROVIDE SERVICES IN RESPECT OF THE ACTIVITIES OF DOCTORS A . PROVISIONS SPECIFICALLY RELATING TO THE RIGHT OF ESTABLISHMENT ARTICLE 11 1 . A HOST MEMBER STATE WHICH REQUIRES OF ITS NATIONALS PROOF OF GOOD CHARACTER OR GOOD REPUTE WHEN THEY TAKE UP FOR THE FIRST TIME ANY ACTIVITY REFERRED TO IN ARTICLE 1 SHALL ACCEPT AS SUFFICIENT EVIDENCE , IN RESPECT OF NATIONALS OF OTHER MEMBER STATES , A CERTIFICATE ISSUED BY A COMPETENT AUTHORITY IN THE MEMBER STATE OF ORIGIN OR IN THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES , ATTESTING THAT THE REQUIREMENTS OF THE MEMBER STATE AS TO GOOD CHARACTER OR GOOD REPUTE FOR TAKING UP THE ACTIVITY IN QUESTION HAVE BEEN MET . 2 . WHERE THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES DOES NOT REQUIRE PROOF OF GOOD CHARACTER OR GOOD REPUTE OF PERSONS WISHING TO TAKE UP THE ACTIVITY IN QUESTION FOR THE FIRST TIME , THE HOST MEMBER STATE MAY REQUIRE OF NATIONALS OF THE MEMBER STATE OF ORIGIN OR OF THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES AN EXTRACT FROM THE " JUDICIAL RECORD " OR , FAILING THIS , AN EQUIVALENT DOCUMENT ISSUED BY A COMPETENT AUTHORITY IN THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES . 3 . IF THE HOST MEMBER STATE HAS DETAILED KNOWLEDGE OF A SERIOUS MATTER WHICH HAS OCCURRED OUTSIDE ITS TERRITORY AND WHICH IS LIKELY TO AFFECT THE TAKING UP OF THE ACTIVITY CONCERNED , IT MAY INFORM THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES AND THIS STATE SHALL VERIFY THE ACCURACY OF THE FACTS . AN APPRAISAL OF THE MATTER SHALL BE CARRIED OUT BY THE COMPETENT AUTHORITY OF THE MEMBER STATE OF ORIGIN OR OF THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES AND THAT MEMBER STATE SHALL INFORM THE HOST MEMBER STATE OF ANY CONSEQUENTIAL ACTION WHICH THE AUTHORITY TAKES WITH REGARD TO THE CERTIFICATES OR DOCUMENTS IT HAS ISSUED . MEMBER STATES SHALL ENSURE THE CONFIDENTIALLY OF THE INFORMATION WHICH IS FORWARDED . ARTICLE 12 1 . WHERE , IN A HOST MEMBER STATE , PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION ARE IN FORCE LAYING DOWN REQUIREMENTS AS TO GOOD CHARACTER OR GOOD REPUTE INCLUDING PROVISIONS FOR DISCIPLINARY ACTION IN RESPECT OF SERIOUS PROFESSIONAL MISCONDUCT OR CONVICTION OF CRIMINAL OFFENCES AND RELATING TO THE PURSUIT OF ANY OF THE ACTIVITIES REFERRED TO IN ARTICLE 1 , THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES SHALL FORWARD TO THE HOST MEMBER STATE ALL NECESSARY INFORMATION REGARDING MEASURES OR DISCIPLINARY ACTION OF A PROFESSIONAL OR ADMINISTRATIVE NATURE TAKEN IN RESPECT OF THE PERSON CONCERNED OR CRIMINAL PENALTIES IMPOSED ON HIM WHEN PURSUING HIS PROFESSION IN THE MEMBER STATE OF ORIGIN OR IN THE MEMBER STATE FROM WHICH HE CAME . 2 . IF THE HOST MEMBER STATE HAS DETAILED KNOWLEDGE OF A SERIOUS MATTER WHICH HAS OCCURRED OUTSIDE ITS TERRITORY AND WHICH IS LIKELY TO AFFECT THE PURSUIT OF THE ACTIVITY CONCERNED , IT MAY INFORM THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES AND THIS STATE SHALL VERIFY THE ACCURACY OF THE FACTS . AN APPRAISAL OF THE MATTER SHALL BE CARRIED OUT BY THE COMPETENT AUTHORITY OF THE MEMBER STATE OF ORIGIN OR OF THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES ; THE SAID AUTHORITY SHALL INFORM THE HOST MEMBER STATE OF ANY CONSEQUENTIAL ACTION WHICH THE AUTHORITY TAKES WITH REGARD TO THE INFORMATION FORWARDED UNDER PARAGRAPH 1 . 3 . MEMBER STATES SHALL ENSURE THE CONFIDENTIALITY OF THE INFORMATION WHICH IS FORWARDED . ARTICLE 13 WHERE A HOST MEMBER STATE REQUIRES OF ITS OWN NATIONALS WISHING TO TAKE UP OR PURSUE ANY ACTIVITY REFERRED TO IN ARTICLE 1 , A CERTIFICATE OF PHYSICAL OR MENTAL HEALTH , THAT STATE SHALL ACCEPT AS SUFFICIENT EVIDENCE THEREOF THE PRESENTATION OF THE DOCUMENT REQUIRED IN THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES . WHERE THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE FROM WHICH THE FOREIGN NATIONAL COMES DOES NOT IMPOSE ANY REQUIREMENTS OF THIS NATURE ON THOSE WISHING TO TAKE UP OR PURSUE THE ACTIVITY IN QUESTION , THE HOST MEMBER STATE SHALL ACCEPT FROM SUCH NATIONAL A CERTIFICATE ISSUED BY A COMPETENT AUTHORITY IN THAT STATE CORRESPONDING TO THE CERTIFICATES ISSUED IN THE HOST MEMBER STATE . ARTICLE 14 DOCUMENTS ISSUED IN ACCORDANCE WITH ARTICLES 11 , 12 AND 13 MAY NOT BE PRESENTED MORE THAN THREE MONTHS AFTER THEIR DATE OF ISSUE . ARTICLE 15 1 . THE PROCEDURE FOR AUTHORIZING THE PERSON CONCERNED TO TAKE UP ANY ACTIVITY REFERRED TO IN ARTICLE 1 , PURSUANT TO ARTICLES 11 , 12 AND 13 , MUST BE COMPLETED AS SOON AS POSSIBLE AND NOT LATER THAN THREE MONTHS AFTER PRESENTATION OF ALL THE DOCUMENTS RELATING TO SUCH PERSON , WITHOUT PREJUDICE TO DELAYS RESULTING FROM ANY APPEAL THAT MAY BE MADE UPON THE TERMINATION OF THIS PROCEDURE . 2 . IN THE CASES REFERRED TO IN ARTICLE 11 ( 3 ) AND ARTICLE 12 ( 2 ) , A REQUEST FOR RE-EXAMINATION SHALL SUSPEND THE PERIOD LAID DOWN IN PARAGRAPH 1 . THE MEMBER STATE CONSULTED SHALL GIVE ITS REPLY WITHIN A PERIOD OF THREE MONTHS . ON RECEIPT OF THE REPLY OR AT THE END OF THE PERIOD THE HOST MEMBER STATE SHALL CONTINUE WITH THE PROCEDURE REFERRED TO IN PARAGRAPH 1 . B . SPECIAL PROVISIONS RELATING TO THE PROVISION OF SERVICES ARTICLE 16 1 . WHERE A MEMBER STATE REQUIRES OF ITS OWN NATIONALS WISHING TO TAKE UP OR PURSUE ANY ACTIVITY REFERRED TO IN ARTICLE 1 , AN AUTHORIZATION OR MEMBERSHIP OF , OR REGISTRATION WITH , A PROFESSIONAL ORGANIZATION OR BODY , THAT MEMBER STATE SHALL IN THE CASE OF THE PROVISION OF SERVICES EXEMPT THE NATIONALS OF MEMBER STATES FROM THAT REQUIREMENT . THE PERSON CONCERNED SHALL PROVIDE SERVICES WITH THE SAME RIGHTS AND OBLIGATIONS AS THE NATIONALS OF THE HOST MEMBER STATE ; IN PARTICULAR HE SHALL BE SUBJECT TO THE RULES OF CONDUCT OF A PROFESSIONAL OR ADMINISTRATIVE NATURE WHICH APPLY IN THAT MEMBER STATE . WHERE A HOST MEMBER STATE ADOPTS A MEASURE PURSUANT TO THE SECOND SUBPARAGRAPH OR BECOMES AWARE OF FACTS WHICH RUN COUNTER TO THESE PROVISIONS , IT SHALL FORTHWITH INFORM THE MEMBER STATE WHERE THE PERSON CONCERNED IS ESTABLISHED . 2 . THE HOST MEMBER STATE MAY REQUIRE THE PERSON CONCERNED TO MAKE A PRIOR DECLARATION TO THE COMPETENT AUTHORITIES CONCERNING THE PROVISION OF HIS SERVICES WHERE THEY INVOLVE A TEMPORARY STAY IN ITS TERRITORY . IN URGENT CASES THIS DECLARATION MAY BE MADE AS SOON AS POSSIBLE AFTER THE SERVICES HAVE BEEN PROVIDED . 3 . PURSUANT TO PARAGRAPHS 1 AND 2 , THE HOST MEMBER STATE MAY REQUIRE THE PERSON CONCERNED TO SUPPLY ONE OR MORE DOCUMENTS CONTAINING THE FOLLOWING PARTICULARS : - THE DECLARATION REFERRED TO IN PARAGRAPH 2 ; - A CERTIFICATE STATING THAT THE PERSON CONCERNED IS LAWFULLY PURSUING THE ACTIVITIES IN QUESTION IN THE MEMBER STATE WHERE HE IS ESTABLISHED ; - A CERTIFICATE THAT THE PERSON CONCERNED HOLDS ONE OR OTHER OF THE DIPLOMAS , CERTIFICATES OR OTHER EVIDENCE OF FORMAL QUALIFICATION APPROPRIATE FOR THE PROVISION OF THE SERVICES IN QUESTION AND REFERRED TO IN THIS DIRECTIVE . 4 . THE DOCUMENT OR DOCUMENTS SPECIFIED IN PARAGRAPH 3 MAY NOT BE PRODUCED MORE THAN 12 MONTHS AFTER THEIR DATE OF ISSUE . 5 . WHERE A MEMBER STATE TEMPORARILY OR PERMANENTLY DEPRIVES , IN WHOLE OR IN PART , THE RIGHT OF ONE OF ITS NATIONALS OR OF A NATIONAL OF ANOTHER MEMBER STATE ESTABLISHED IN ITS TERRITORY TO PURSUE ONE OF THE ACTIVITIES REFERRED TO IN ARTICLE 1 , IT SHALL , AS APPROPRIATE , ENSURE THE TEMPORARY OR PERMANENT WITHDRAWAL OF THE CERTIFICATE REFERRED TO IN THE SECOND INDENT OF PARAGRAPH 3 . ARTICLE 17 WHERE REGISTRATION WITH A PUBLIC SOCIAL SECURITY BODY IS REQUIRED IN A HOST MEMBER STATE FOR THE SETTLEMENT WITH INSURANCE BODIES OF ACCOUNTS RELATING TO SERVICES RENDERED TO PERSONS INSURED UNDER SOCIAL SECURITY SCHEMES , THAT MEMBER STATE SHALL EXCEMPT NATIONALS OF MEMBER STATES ESTABLISHED IN ANOTHER MEMBER STATE FROM THIS REQUIREMENT , IN CASES OF PROVISION OF SERVICES ENTAILING TRAVEL ON THE PART OF THE PERSON CONCERNED . HOWEVER , THE PERSONS CONCERNED SHALL SUPPLY INFORMATION TO THIS BODY IN ADVANCE , OR , IN URGENT CASES , SUBSEQUENTLY , CONCERNING THE SERVICES PROVIDED . C . PROVISIONS COMMON TO THE RIGHT OF ESTABLISHMENT AND FREEDOM TO PROVIDE SERVICES ARTICLE 18 WHERE IN HOST MEMBER STATE THE USE OF THE PROFESSIONAL TITLE RELATING TO ONE OF THE ACTIVITIES REFERRED TO IN ARTICLE 1 IS SUBJECT TO RULES , NATIONALS OF OTHER MEMBER STATES WHO FULFIL THE CONDITIONS LAID DOWN IN ARTICLE 2 AND ARTICLE 9 ( 1 ) SHALL USE THE PROFESSIONAL TITLE OF THE HOST MEMBER STATE WHICH , IN THAT STATE , CORRESPONDS TO THOSE CONDITIONS OF QUALIFICATION AND SHALL USE THE ABBREVIATED TITLE . THE FIRST SUBPARAGRAPH SHALL ALSO APPLY TO THE USE OF PROFESSIONAL TITLES OF SPECIALIST DOCTORS BY THOSE WHO FULFIL THE CONDITIONS LAID DOWN IN ARTICLES 4 AND 6 AND ARTICLE 9 ( 2 ) ( 3 ) AND ( 4 ) . ARTICLE 19 WHERE A HOST MEMBER STATE REQUIRES ITS OWN NATIONALS WISHING TO TAKE UP OR PURSUE ONE OF THE ACTIVITIES REFERRED TO IN ARTICLE 1 TO TAKE AN OATH OR MAKE A SOLEMN DECLARATION AND WHERE THE FORM OF SUCH OATH OR DECLARATION CANNOT BE USED BY NATIONALS OF OTHER MEMBER STATES , THAT MEMBER STATE SHALL ENSURE THAT AN APPROPRIATE AND EQUIVALENT FORM OF OATH OR DECLARATION IS OFFERED TO THE PERSON CONCERNED . ARTICLE 20 1 . MEMBER STATES SHALL TAKE THE NECESSARY MEASURES TO ENABLE THE PERSONS CONCERNED TO OBTAIN INFORMATION ON THE HEALTH AND SOCIAL SECURITY LAWS AND , WHERE APPLICABLE , ON THE PROFESSIONAL ETHICS OF THE HOST MEMBER STATE . FOR THIS PURPOSE MEMBER STATES MAY SET UP INFORMATION CENTRES FROM WHICH SUCH PERSONS MAY OBTAIN THE NECESSARY INFORMATION . IN THE CASE OF ESTABLISHMENT , THE HOST MEMBER STATES MAY REQUIRE THE BENEFICIARIES TO CONTACT THESE CENTRES . 2 . MEMBER STATES MAY SET UP THE CENTRES REFERRED TO IN PARAGRAPH 1 WITHIN THE COMPETENT AUTHORITIES AND BODIES WHICH THEY MUST DESIGNATE WITHIN THE PERIOD LAID DOWN IN ARTICLE 25 ( 1 ) . 3 . MEMBER STATES SHALL SEE TO IT THAT , WHERE APPROPRIATE , THE PERSONS CONCERNED ACQUIRE , IN THEIR INTEREST AND IN THAT OF THEIR PATIENTS , THE LINGUISTIC KNOWLEDGE NECESSARY TO THE EXERCISE OF THEIR PROFESSION IN THE HOST COUNTRY . CHAPTER VIII FINAL PROVISIONS ARTICLE 21 MEMBER STATES WHICH REQUIRE THEIR OWN NATIONALS TO COMPLETE A PREPARATORY TRAINING PERIOD IN ORDER TO BECOME ELIGIBLE FOR APPOINTMENT AS A DOCTOR OF A SOCIAL SECURITY SCHEME MAY IMPOSE THE SAME REQUIREMENT ON NATIONALS OF THE OTHER MEMBER STATES FOR A PERIOD OF FIVE YEARS FOLLOWING NOTIFICATION OF THIS DIRECTIVE . THE TRAINING PERIOD MAY NOT , HOWEVER , EXCEED SIX MONTHS . ARTICLE 22 IN THE EVENT OF JUSTIFIED DOUBTS , THE HOST MEMBER STATE MAY REQUIRE OF THE COMPETENT AUTHORITIES OF ANOTHER MEMBER STATE CONFIRMATION OF THE AUTHENTICITY OF THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS ISSUED IN THAT OTHER MEMBER STATE AND REFERRED TO IN CHAPTERS II TO V , AND ALSO CONFIRMATION OF THE FACT THAT THE PERSON CONCERNED HAS FULFILLED ALL THE TRAINING REQUIREMENTS LAID DOWN IN DIRECTIVE NO 75/363/EEC . ARTICLE 23 WITHIN THE TIME LIMIT LAID DOWN IN ARTICLE 25 ( 1 ) , MEMBER STATES SHALL DESIGNATE THE AUTHORITIES AND BODIES COMPETENT TO ISSUE OR RECEIVE THE DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS AS WELL AS THE DOCUMENTS AND INFORMATION REFERRED TO IN THIS DIRECTIVE AND SHALL FORTHWITH INFORM THE OTHER MEMBER STATES AND THE COMMISSION THEREOF . ARTICLE 24 THIS DIRECTIVE SHALL ALSO APPLY TO THE NATIONALS OF MEMBER STATES WHO , IN ACCORDANCE WITH REGULATION ( EEC ) NO 1612/68 , ARE PURSUING OR WILL PURSUE AS EMPLOYED PERSONS ONE OF THE ACTIVITIES REFERRED TO IN ARTICLE 1 . ARTICLE 25 1 . MEMBER STATES SHALL BRING INTO FORCE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN 18 MONTHS OF ITS NOTIFICATION AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . MEMBER STATES SHALL COMMUNICATE TO THE COMMISSION THE TEXTS OF THE MAIN PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE . ARTICLE 26 WHERE A MEMBER STATE ENCOUNTERS MAJOR DIFFICULTIES IN CERTAIN FIELDS , WHEN APPLYING THIS DIRECTIVE , THE COMMISSION SHALL EXAMINE THESE DIFFICULTIES IN CONJUNCTION WITH THAT STATE AND SHALL REQUEST THE OPINION OF THE COMMITTEE OF SENIOR OFFICIALS ON PUBLIC HEALTH SET UP BY DECISION NO 75/365/EEC ( 5 ) . WHEN NECESSARY , THE COMMISSION SHALL SUBMIT APPROPRIATE PROPOSALS TO THE COUNCIL . ARTICLE 27 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 16 JUNE 1975 . FOR THE COUNCIL THE PRESIDENT R . RYAN